—Appeals from two judgments of the County Court of Broome County (Mathews, J.), rendered December 20, 1991, convicting defendant upon his pleas of guilty of the crimes of escape in the first degree and criminal possession of a forged instrument in the second degree.
We have examined defendant’s argument that his negotiated sentence is unduly harsh and find it to be unpersuasive. The sentence was within statutory guidelines and defendant received a substantial benefit by pleading as he did in satisfaction of two indictments. Because no abuse of discretion or extraordinary circumstances have been presented, affirmance is required.
*674Crew III, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgments are affirmed.